UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1167



SAMSON HAILU,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A77-894-880)


Submitted: November 19, 2003              Decided:   January 13, 2004



Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General,
Ernesto H. Molina, Jr., Senior Attorney, Colette J. Winston, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samson Hailu, a native and citizen of Ethiopia, petitions

for review of a final order of the Board of Immigration Appeals

(Board) affirming the Immigration Judge’s (IJ) decision without

opinion and denying relief from removal.

           Hailu   challenges   the    IJ’s   finding   that   his   asylum

application was untimely.       See 8 U.S.C. § 1158(a)(2)(B), (D)

(2000); 8 C.F.R. § 1208.4(a)(4) (2003).        We conclude that we lack

jurisdiction to review this claim pursuant to 8 U.S.C. § 1158(a)(3)

(2000).   Hailu next disputes the IJ’s finding that Hailu failed to

qualify for the relief of cancellation of removal because he did

not establish that his removal would result in exceptional and

extremely unusual hardship to his mother, who is a lawful permanent

resident of the United States.          See 8 U.S.C. § 1229b(b)(1)(D)

(2000).   Again, we find that we are without jurisdiction to review

this discretionary decision.          See 8 U.S.C. § 1252(a)(2)(B)(i)

(2000).

           We accordingly dismiss the petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED